Citation Nr: 1703839	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  14-41 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
July 2013 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for hepatitis C.

In June 2016 the Veteran was afforded a Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his hepatitis C is due to military service.  During the June 2016 hearing, he testified that during service he received a series of air gun vaccinations that may not have been sanitized.  He reported that he was not promiscuous and did not use drugs during service.

The Board notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VA Training Letter 01-02 (April 17, 2001).

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that, if a determination was made that an air gun was the source of hepatitis C, the report upon which the determination of service connection should include a full discussion of all modes of transmission and, if applicable, a rationale as to why an air gun was the source of the hepatitis C. FL 04-13.

The Board notes that the above Training Letter and Fast Letter have been rescinded and summaries incorporated into VA's Adjudication Procedures Manual, M21-1.

Here, service treatment immunization records document multiple vaccinations in 1968 and 1969, but are otherwise unremarkable for any complaints of, or treatment for, hepatitis C.

Post-service medical records indicate that the Veteran was diagnosed with hepatitis C in 2011.  See May 2012 VA Treatment Record.  In May 2011, he attended an education class on hepatitis.   In 2012 he had an ethanol related seizure.  March 2012 VA treatment records provide an assessment of hepatitis C with evidence of early fibrosis.

As noted above, the evidence of record suggests a potential relationship between the Veteran's currently diagnosed hepatitis C and service.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his diagnosed hepatitis C.  The Board therefore finds the evidence of record clears the low threshold for obtaining a VA examination and medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing VA medical records should also be obtained, to include treatment at Salisbury VA Medical Center and Charlotte VA Outpatient Clinic.  38 U.S.C.A. § 5103A(c) (West 2014); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records, to include records from Salisbury VA Medical Center and Charlotte VA Outpatient Clinic which have not already been associated with the claims file.

2. After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C disability.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed

Following a complete review of the record and clinical evaluation, the examiner should provide the following medical opinion: 

Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed hepatitis C had its onset during or is related to the Veteran's period of active service? 

In rendering the opinion, the examiner should consider the Veteran's contention that hepatitis C resulted from air gun vaccinations during service.

3. After the additional evidence is received, readjudicate the claim on appeal.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

